DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1–18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0212619 to Kanehiro et al.
	Regarding Claim 1, Kanehiro discloses, and would have rendered obvious (e.g., Figs. 1 and 2 and paragraphs [0021]–[0038] which teach the basic structure, and Figs. 7–9 and paragraphs [0048]–[0064] which teach a specific embodiment) a display panel 100, comprising: a base substrate (labeled GLASS SUBSTRATE, Fig. 2), and a display region 101a/c and a non-display region 101b on the base substrate; wherein the display region has a special-shaped boundary (illustrated as IDEAL LINE, Fig. 1), and includes: a plurality of display pixels 2a and transition pixels 2b; the transition pixels are provided between the display pixels and the special-shaped boundary (Fig. 1); each of the display pixels and each of the transition pixels respectively include: a first electrode 37 and a second electrode 38 insulated from the first electrode (e.g., Fig. 2(b), insulation is not explicitly taught, but would have been obvious to ensure that the pixel and common electrodes can operate independently to develop a voltage difference therebetween to control orientation of the liquid crystals and thus control grayscale levels of display in 
	Regarding Claim 2, Kanehiro would have rendered obvious wherein the plurality of display pixels and transition pixels are arranged in a two-dimensional matrix along a row direction and a column direction (Figs. 1 and 8); and the special-shaped boundary is neither parallel nor perpendicular to the row direction and the column direction (Figs. 1 and 8).
	Regarding Claim 3, Kanehiro would have rendered obvious wherein the special-shaped boundary has a circular arc shape (Figs. 1 and 8).
	Regarding Claim 4, Kanehiro would have rendered obvious wherein at least one row or one column of transition pixels are provided (e.g., Fig. 1); and in a direction from 
Regarding Claim 5, Kanehiro would have rendered obvious wherein each of the transition pixels and each of the display pixels further include an insulating layer, respectively; the insulating layer is provided between the first electrode and the second electrode (e.g., based on the FFS structure of Fig. 2(b), where insulation is not explicitly taught, but would have been obvious to ensure that the pixel and common electrodes can operate independently to develop a voltage difference therebetween to control orientation of the liquid crystals and thus control grayscale levels of display in each pixel, suggesting an insulating layer).
Regarding Claim 6, Kanehiro would have rendered obvious wherein the transition pixels and the display pixels have an equal area (e.g., Figs. 1 and 8).
Regarding Claim 7, Kanehiro would have rendered obvious wherein the first electrode is a pixel electrode and the second electrode is a common electrode; or, the first electrode is a common electrode and the second electrode is a pixel electrode (e.g., paragraphs [0028]–[0030]).
Regarding Claim 8, Kanehiro would have rendered obvious wherein the first electrode is a planar electrode (e.g., Fig. 7, where the first and second electrodes are interchangeable in name), and the second electrode is a slit electrode (Fig. 7); the slit 
Regarding Claim 9, Kanehiro would have rendered obvious wherein the second electrodes of the transition pixel and the second electrodes of the display pixel have at least one difference therebetween: numbers of the sub-electrodes are different (e.g., Figs. 7–9), and widths of the sub-electrodes are different1.
Regarding Claim 10, Kanehiro would have rendered obvious wherein at least one row or one column of transition pixels are provided (e.g., Fig. 1); and in the direction from the side close to the special-shaped boundary to the side away from the special-shaped boundary: the numbers of sub-electrodes, the widths of the sub-electrodes, or both the numbers of sub-electrodes and the widths of the sub-electrodes in the row or the column of the transition pixels gradually increase; or, the numbers of sub-electrodes, the widths of the sub-electrodes, and both the numbers of sub-electrodes and the widths of the sub-electrodes in the row or the column of the transition pixels gradually decrease (e.g., Fig. 9 and paragraphs [0061]–[0064], teaching and suggesting a more fine gradation in the increase or decrease in pixel electrode areas).
Regarding Claim 11, Kanehiro would have rendered obvious wherein an orthogonal projection of the first electrode on the base substrate covers an orthogonal projection of the second electrode on the base substrate (e.g., based on the FFS structure of Fig. 2(b)).
Regarding Claim 12, Kanehiro would have rendered obvious wherein a material of the first electrode and the second electrode includes a transparent conductive material (where Kanehiro teaches the display operating by selectively transmitting light from a backlight through the pixel, it would have been obvious to have the pixels be transparent, and because the pixels are designed to hold a voltage, it would have been obvious to form the pixels as conductive, e.g., paragraphs [0024]–[0025]).
Regarding Claim 16, Kanehiro would have rendered obvious a display apparatus, comprising: the display panel according Claim 1 (where it would be obvious to use a display panel in a display apparatus, such as a TV or phone, as that is generally the purpose of display panels).

Regarding Claim 13, Kanehiro discloses, and would have rendered obvious (e.g., Figs. 1 and 2 and paragraphs [0021]–[0038] which teach the basic structure, and Figs. 7–9 and paragraphs [0048]–[0064] which teach a specific embodiment) a display panel 100, comprising: a base substrate (labeled GLASS SUBSTRATE, Fig. 2), and a display region 101a/c and a non-display region 101b on the base substrate; wherein the display region has a special-shaped boundary (illustrated as IDEAL LINE, Fig. 1), and includes: a plurality of display pixels 2a and transition pixels 2b, the display pixels and the transition pixels are configured such that a gray scale displayed by the transition pixels is less than a gray scale displayed by the display pixels under control of a same display signal (paragraph [0025], where Kanehiro teaches “in a case where gray levels of an image displayed in the normal display region 101a are identical to those of an image displayed in the boundary display region 101c, the transmittance of each of the 
Regarding Claim 14, Kanehiro would have rendered obvious wherein the plurality of display pixels and transition pixels are arranged in a two-dimensional matrix along a row direction and a column direction (e.g., Figs. 1 and 8); and the special-shaped boundary is neither parallel nor perpendicular to the row direction and the column direction (Figs. 1 and 8).
Regarding Claim 15, Kanehiro would have rendered obvious wherein the special-shaped boundary has a circular arc shape (Figs. 1 and 8).

Regarding Claim 17, Kanehiro discloses, and would have rendered obvious (e.g., Figs. 1 and 2 and paragraphs [0021]–[0038] which teach the basic structure, and Figs. 7–9 and paragraphs [0048]–[0064] which teach a specific embodiment) a fabrication method of a display panel 100, comprising: providing a base substrate (labeled GLASS SUBSTRATE, Fig. 2); forming a display region 101a/c and a non-display region 101b on the base substrate; the display region having a special-shaped boundary (illustrated as IDEAL LINE, Fig. 1), and including: a plurality of display pixels 2a and transition pixels 2b; the transition pixels being provided between the display pixels and the special-shaped boundary (Fig. 1); each of the display pixels and each of 
Regarding Claim 18, Kanehiro would have rendered obvious forming an insulating layer between the first electrode and the second electrode (e.g., based on the FFS structure of Fig. 2(b), where insulation is not explicitly taught, but would have been obvious to ensure that the pixel and common electrodes can operate independently to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2009/0309813 and US 2007/0109468 both teach structures having smaller pixels / transmission in a transition area where a display boundary is not rectangular.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RYAN CROCKETT/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This second alternative is not required, as the first difference is taught by Kanehiro, but consider the other embodiments of Kanehiro, as well as US 2009/0309813 and US 2007/0109468 which appear to teach using a change in width to achieve a similar result.